440 So. 2d 477 (1983)
Alfred Francis SNELSON, Appellant,
v.
Mary A. SNELSON, Appellee.
No. 83-1345.
District Court of Appeal of Florida, Fifth District.
November 3, 1983.
John T. McKnight, Brunswick, Ga., for appellant.
W.B. Hunter, Tavares, for appellee.

ON MOTION TO DISMISS
ORFINGER, Chief Judge.
The notice of appeal was filed more than thirty days following rendition of the order appealed from, so we are without jurisdiction and the appeal is dismissed.
Appellant's assertion that he was not furnished a copy of the order and thus did not have timely notice of its entry does not extend the jurisdictional time limit for appeal. Relief may be sought in the trial court by motion under Fla.R.C.P. 1.540(b) to set aside the order where no notice of its entry was given the parties, coupled with a request that a new order be entered so that the right of appeal is preserved. See Gibson v. Buice, 381 So. 2d 349 (Fla. 5th DCA 1980); Woldarsky v. Woldarsky, 243 So. 2d 629 (Fla. 1st DCA 1971).
APPEAL DISMISSED.
DAUKSCH and FRANK D. UPCHURCH, Jr., JJ., concur.